﻿Allow me to convey the congratulations of the
Government and the people of Bolivia to you,
Mr. President. Your well-deserved election is fitting
recognition of your work and prestige.
Allow me also to commend the work of Ambassador
Razali Ismail of Malaysia, who so ably conducted the
deliberations of the previous session of the General
Assembly.
Finally, my congratulations go as well to Secretary-
General Kofi Annan, whose contributions to the cause of
world peace and cooperation have earned him the
unanimous gratitude of the Member States of this
Organization.
All the countries of Latin America, in one way or
another and each at its own pace, have put long decades
of ideological confrontation and economic crisis behind
them. They have opened their markets, controlled
inflation, reduced the deficit and privatized public
enterprises. They have rebuilt their democratic
institutional structures on new foundations, with new
protagonists, and restarted the process of growth.
However, old structural adjustment problems,
aggravated by the period of crisis, have surfaced. Clearly
the most important of these is the inequitable distribution
of income and its results: exclusion, poverty, violence and
social fragmentation. Such inequities have created ever-
greater gaps between the immensely rich and those who
have barely enough to survive. There are no social
security systems to protect the dispossessed, to cushion
their fall and rehabilitate them so that they can live a
productive life. For this reason, the potential for violence
and discontent on our continent is growing larger and
more dangerous.
These factors aside, however, Latin America meets
all of the necessary conditions to forge ahead and grow in
that it has the capacity and courage to continue to
change — to increase society’s store of knowledge, create
new competitive advantages, eliminate internal
marginalization, reduce extreme poverty, rebuild the State,


and speak with its own voice in the world political
community.
Education stands out as a vital precondition for all of
these goals. Without a far-reaching revolution in the area of
education, we will not be able to achieve these goals or
meet the challenges of our time.
Today, Latin America is no longer asking others for
what it cannot do on its own. Proof of this is the significant
progress recently made in strengthening mechanisms for
economic integration, such as the Andean Group and the
Southern Cone Common Market (MERCOSUR). The
region is also taking a different approach in its relations
with the economically advanced countries. The old
defensive and mistrustful attitude has yielded to the
conviction that it is necessary to merge Latin America’s
economy into the contemporary current of productive and
technological development, attract investments and open its
markets to its products while preserving its identity,
upholding its values and attending to its interests, without
for an instant losing sight of the fact that the key to its
strength lies in its own markets and in its resources.
Let me reiterate Bolivia’s concern about landmines. It
is incomprehensible that those very same borders across
which we are seeking to promote trade and integration
should be sown with devices of war that endanger the
civilian population and threaten their fundamental rights.
We are convinced that the Governments of the region
directly affected by the problem will find a way to resolve
it.
This matter is of particular and direct relevance to
Bolivia, due to the well-known and acknowledged fact that
Chile has laid a significant number of mines along our
common border. Removal of those mines is of the utmost
urgency, in keeping with the commitments entered into in
Oslo, the dictates of morality and the imperative of the
spirit of integration that should prevail between
neighbouring nations. Avoidance of this topic is not the
attitude that the international community wishes to see.
What is needed is firm resolve and the sincere will to
contribute to peace between countries that must impart a
sense of solidarity to their borders.
Since the early days of its independence, Bolivia has
rejected the use of force and the arms race as an instrument
of its foreign policy. We have the moral authority,
therefore, to condemn those commercial interests that seek
to foster the procurement of war matériel, thereby
compromising what we have achieved so far in terms of
preserving peace on the continent.
I have sought to describe the process of change in
Latin America in order to show the extent to which
developments in each of our countries are part of a
broader and more comprehensive historical trend.
However, Bolivia’s transformation has its own particular
features. Following a lengthy process of social
confrontation, we have restored democracy and economic
freedoms in Bolivia. In a spirit of respect for human
rights and freedoms, we have given full support to the
political system and fuelled the economic growth and
development that prevail today in Bolivia. It should be
underscored that this was a peaceful reconstruction
process — the result of democratic dialogue.
My Government, the product of a mandate of the
people, represents more than 70 per cent of the Bolivian
electorate. Nonetheless, we must continue to move
forward and broaden the scope of dialogue and consensus,
involving social institutions and their leaders in the task
of identifying the main objectives of development in
Bolivia as well as the broad outlines of our strategy for
the twenty-first century. That is the purpose of the
national dialogue that I have recently called for, which
has the support of all the political parties — Government
and opposition; the church; private enterprise; and farmers
and workers.
Of course, this new country we are building is
looking to the future from a different perspective and with
a sense of renewed confidence. The time has come to
reaffirm Bolivia’s role on our continent — its role as a
crossroads and as a land of contacts, at the juncture of the
great basins and the great cultures of America. Bolivia’s
key geographical position may become one of its major
comparative advantages and an essential element in
enhancing the country’s international stature.
However, this is not yet a reality. It is a task that
remains to be accomplished, a promise that remains to be
fulfilled. To this end, Bolivia will need to rebuild its
maritime capacity; reduce the transportation cost of its
products; and create a modern export sector and connect
it with the Pacific and the Atlantic. We must see and
understand our country as a part of the continent.
Bolivia’s association with MERCOSUR is not only
the result of a desire to cultivate a historical friendship
but also a consequence of the concrete needs of Bolivian
development. The exceptional growth in the eastern areas
2


of Bolivia calls for a more intense and productive
relationship with our neighbours on the Atlantic.
That effort coincides with one of the most impressive
development ventures in the history of America, which is
taking place now on the territories of Brazil, Bolivia,
Paraguay, Argentina and Uruguay. Investments and
technology must be allowed to flow freely in that region.
We must set up a genuine common market, a multinational
development project, around this potential, which should
also promote the integration of our countries into the world
economy. It is well known that the Paraguay-Paraná
waterway is the natural route linking the area.
That major project, however, has already gone beyond
the imagination of the visionaries and the negotiating tables
of the diplomats. It is now in the hands of engineers and
workers. After more than 30 years of efforts, construction
has begun on the Santa Cruz-San Pablo-Curitiba gas
pipeline, the first segment of a network of energy
distribution for which Bolivia’s territory provides the
crossroads. This is one of the largest engineering projects
in the history of the region. It will stretch for more than
3,000 kilometres, will carry more than 7 billion cubic feet
of natural gas over 20 years and will require a total
investment of nearly $5 billion.
Bolivia’s very existence is directly tied to the Pacific.
Accordingly, we have been following with great interest the
process of consolidating the vast potential of the Andean
community. That potential is also found in our immediate
vicinity. The economies of Bolivia, Peru and Chile are
complementary.
Our territories are not only markets, but avenues for
integration. The territories of Peru and Chile hold Bolivia’s
gateway to the Pacific, while that of Bolivia opens up
communication between those nations and the vast interior
of the continent.
I must stress, however, that the reality still falls far
short of the potential. The reason for this is to be found in
a war that took place just over 100 years ago, and whose
adverse consequences continue to be felt in the relations
between our countries. Undoubtedly, the most unjust and
serious of those consequences is the geographical enclosure
imposed upon Bolivia.
Bolivia’s demand to return to the Pacific Ocean, with
sovereign rights and a coastline of its own cannot be
renounced. It is a vital condition for our national
development but, above all, a historical claim that cannot be
compromised. The recovery of our maritime access,
temporarily lost, is an essential condition for fulfilling our
continental role as a crossroads and a point of
convergence. My country will turn to the international
community as many times as necessary in order to call
attention to a problem that has already been deemed a
matter of permanent hemispheric interest in the light of its
many implications for continental security and harmony.
Despite everything, my Government, as always, remains
ready to explore avenues of constructive dialogue with an
open mind.
Illicit drug trafficking unjustly distorts the reality of
Bolivia and affects and interferes with the proper conduct
of external cooperation. Bolivia itself has done a great
deal to contain this problem. It has not permitted drug
trafficking to taint beyond repair its economic,
institutional and political structure. And it has done so
peacefully, without resorting to violence. Nevertheless, the
stigma of drug trafficking exists, and while we are
disturbed by the manner in which it is magnified, it would
be a mistake to ignore it.
Accordingly, my Government has taken the decision
to remove Bolivia from the drug-trafficking circuit within
the term of my administration. We shall use dialogue and
consultation with peasant producers of coca in order
definitively to eradicate illegal crops. We shall be ruthless
with the drug traffickers. We shall not give them a
moment’s rest until they have been for ever banned from
the history of Bolivia.
Naturally, this is not an exclusively Bolivian
problem, nor can our actions alone resolve the global and
hemispheric problem of illegal trafficking in narcotics. It
is a matter that concerns all and that requires everyone’s
commitment. Therefore, the time has come to reaffirm the
principles of shared responsibility. The characteristics and
scope of this problem mean that it cannot be faced
effectively through isolated efforts. It undeniably calls for
resolute action by all countries, especially those affected
by consumption and who have sufficient economic
resources to combat this terrible evil.
My country reaffirms its commitment to the peace
process in the Middle East in keeping with the principles
and values that guide harmonious coexistence between
peoples. However, given the resurgence of tensions and
new acts of confrontation, we call upon the parties not to
go back on the commitments already made. That is the
firm answer for maintaining peace in the region.
3


In another vein, Bolivia has received with satisfaction
the Secretary-General’s initiative proposing a broad
programme of reforms in the United Nations system. We
feel it is essential to strengthen the role of the Secretariat.
We reiterate the importance of the process of expansion and
reform of the Security Council with a view to correcting
present imbalances, guaranteeing equitable and non-
discriminatory geographical distribution, improving its
decision-making mechanisms and making it an organ that
can take action in a manner that is increasingly legitimate
and representative of the countries that make up the United
Nations. Bolivia shares the view that we should move
towards the elimination of the veto, limiting its use in the
interim to issues considered under Chapter VII of the
Charter.
Bolivia reiterates its commitment to the principles that
have guided global solidarity for more than 50 years. We
Bolivians believe that there can be no relinquishing of the
standards that establish mutual respect and the sovereign
equality of States, regardless of their size or level of
development. Nor can we surrender the principles of
peaceful settlement of disputes, the inviolability and
integrity of territories and respect for self-determination of
peoples that wish to preserve their own systems of life and
Government, free from threats.
If there is a lesson to be learned from the experience
of the century now drawing to a close, it is the versatility
of the human endeavour. Mankind has an incorrigible
tendency to make mistakes, but also a talent for correcting
them and for building from the rubble the new portals of
freedom and faith.
With the approach of the new millennium, at an hour
that is both dusk and dawn, we must look upon the events
of the world from the dual perspective of humility and
hope.





